Citation Nr: 1630938	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  08-07 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether the Veteran's character of discharge for the period of service from January 14, 2003, to January 25, 2006, is a bar to VA benefits. 

2.  Entitlement to service connection for traumatic brain injury (TBI).

3.  Entitlement to service connection for a right shoulder condition.

4.  Entitlement to an effective date earlier than September 30, 2009, for the award of service connection for posttraumatic stress disorder (PTSD).

5.  Entitlement to payment of additional compensation for S.M., the Veteran's dependent daughter.   


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had honorable active service from May 1992 to January 13, 2003.  He also had an additional period of active service from January 14, 2003, to January 25, 2006, which has been deemed as under conditions other than honorable. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2012 and November 2012 rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in Phoenix, Arizona.  

Also on appeal is a September 2006 RO decision finding that the period of service from January 14, 2003, to January 25, 2006, is a bar to VA benefits.  The Board remanded that matter in December 2011 for issuance of a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also 38 C.F.R. § 19.9(c) (2015).  The SOC was issued in December 2013, and the Veteran perfected his appeal by timely filing a VA Form 9 later in December 2013.  

The Board's December 2011 decision also granted service connection for facial acne.  The RO effectuated the Board's decision in a December 2012 rating decision.  

Also on appeal is an October 2015 decision denying the Veteran's request to add his daughter, S.M., to his award as his dependent daughter.  That rating decision is currently on appeal before the Board pursuant to 38 C.F.R. § 19.9(c) for the limited purpose of remanding for a SOC.  

The decision below addresses the PTSD effective date claim.  The remaining four issues are addressed in the remand section following the decision.


FINDING OF FACT

The Veteran filed an original claim of service connection for PTSD in February 2006, which was within one year of his separation from service, and that claim remained pending until granted in the July 2012 rating decision now on appeal.  


CONCLUSION OF LAW

The criteria for assignment of an earlier effective date of January 26, 2007, for the award of service connection for PTSD, are met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Applicable Law

The effective date of an award based on an original claim or a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  

For service-connected disability compensation, the effective date will be the day following separation from active service or date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  Separation from service means separation under conditions other than dishonorable from continuous active service which extended from the date the disability was incurred or aggravated.  Id.  

Once a decision has been made on a claim, a claimant and his representative will be notified in writing of any decision affecting the payment of benefits or granting relief.  Any notice that VA has denied a benefit sought will include a summary of the evidence considered.  38 C.F.R. § 3.103(f) (2015).  An appeal consists of a timely filed NOD in writing and, after an SOC has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  

The time period to appeal a VA decision does not does not commence, and the VA decision will not become final, if a veteran is not notified of the decision and his appellate rights.  See Sellers v. Shinseki, 25 Vet. App. 265 (2012); Ingram v. Nicholson, 21 Vet. App. 232, 241 (2007).

A Veteran bears the evidentiary burden to establish all elements of a claim.  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287; 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

B.  Discussion

With regard to the date of his claim, the Veteran filed the original claim of service connection for PTSD on February 1, 2006.  This was just several days after service, so the claim was filed within one year of his separation from service in January 2006.   The Veteran's claim also included several other issues.  The RO issued a rating decision in January 2007 adjudicating those other issues.  The rating decision did not address PTSD in the analysis.  The last page of the rating decision and the subsequent February 2006 notification letter accompanying this decision stated as follows:  "Issues of adjustment disorder and post traumatic stress disorder manifested during dishonorable period of your service."  

At this stage, it is important to understand that the RO had issued a decision in September 2006 finding that the Veteran's period of service from May 15, 1992, to January 13, 2003, was considered honorable.  That decision also informed him that the character of discharge for the period of service from January 14, 2003, to January 25, 2006, was considered to be under conditions other than honorable.  He was informed that "entitlement is not established to all benefits administered by the Department of Veterans Affairs [but he] is entitled to health care under Chapter 17 of Title 38, U.S.C. for any disabilities determined to be service connected for [the] period of service from January 14, 2003 to January 25, 2006." (Emphasis added.)

The Veteran filed an appeal of the September 2006 administrative decision in December 2006.  That appeal remained pending when the February 2007 notification letter was sent.  

With this in mind, it is not clear from the February 2007 notification letter that the claim of service connection for PTSD was being denied (rather than deferred pending final adjudication of the character of discharge issue).  While both the rating decision and notification letter referenced the issue, it did not state that the claim was being denied.  Instead, it only gave a statement of fact: that the PTSD manifested during a dishonorable period of service.  A denial of service connection is not apparent from even a liberal reading of this statement.  Along these lines, a reasonable claimant would not be expected to know that the claim was denied in the January 2007 rating decision or February 2007 notification letter.

Moreover, as the September 2006 decision notified the Veteran, a determination still needed to be made as to whether the condition was service connected.  That decision specifically informed him that, regardless of whether the disability manifested during a period of ineligible service, he could nonetheless be eligible for VA health care if found service connected.  In light of these factors, a reasonable person would have difficulty understanding from the February 2007 notification letter that his claim had been denied (if that is, in fact, what was intended).  See Ingram v. Nicholson, 21 Vet. App. 232, 243 (2007).

In fact, the Veteran filed a NOD in March 2007 appealing the remaining issues that were expressly adjudicated in the January 2007 rating decision.  He did not appeal the PTSD issue.  However, as the January 2007 rating decision cannot be understood to be an adjudication of the claim, the Veteran cannot be expected to have known that he needed to initiate an appeal.  

On this basis, the issue remained pending until formally adjudicated in the July 2012 rating decision now on appeal.  It is true that the Veteran filed a "request to reopen" the claim in September 2009.  This wording might indicate that it was his belief that the claim had, in fact, been denied.  His word choice at that time is, however, ultimately nonconsequential in light of failure of the January 2007 rating decision and February 2007 notification letter to reasonably inform him of the status of that claim.  Thus, the Board finds that the original claim, filed in February 2006, remained pending until granted in July 2012.  

Here, the Veteran filed his February 2006 claim of service connection within one year of his January 2006 separation from service.  This filing was not within one year of the honorable period of service during which the disability arose, which ended in January 2003.  At this time, the intervening period of service from January 2003 to January 2006 has been found to be under conditions other than honorable, and that issue remains on appeal.  However, because he has been found to have reenlisted for that latter period of service (beginning in January 14, 2003), his period of service from which the disability arose was not continuous with the ineligible period of service at issue.  Moreover, he could not have filed a claim of service connection during this latter period of service during which he remained on active duty, or at least no disability compensation would have been granted during the active duty.  See, e.g., 38 C.F.R. §§ 3.654, 3.700(a) (2015) (compensation will not be paid to any person for any period for which he or she receives active service pay).  Accordingly, for purposes of this determination and considering the specific facts of the case, the Board finds that the character of discharge for that final separation does not preclude assignment of an effective date from January 26, 2007.  38 C.F.R. § 3.400(b)(2)(i).  

In summary, the Board finds, after resolving all reasonable doubt in the Veteran's favor, that an effective date of January 26, 2007, is warranted for the award of service connection for PTSD.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As this is the earliest effective date allowable by law, this outcome represents a complete grant of the benefit sought on appeal.  


ORDER

An earlier effective date of January 26, 2007, for the award of service connection for PTSD, is granted, subject to the regulations controlling disbursement of VA monetary benefits.


REMAND

The Board finds that further development and consideration is warranted as to the remaining claims on appeal.

Dependent Benefits

With regard to the request to add the Veteran's dependent daughter to his award, the issue must be remanded for issuance of an SOC.  The claim was denied in an October 2015 notification letter.  The Veteran filed a standard VA NOD form in October 2015.  At present, an SOC has not been issued.  Under such circumstances, the Board shall remand this claim to the RO with instructions to prepare and issue an SOC.  See 38 C.F.R. § 19.9(c); Manlincon12 Vet. App. at 240-41.  

Character of Discharge

With regard to the character of discharge issue, the matter must be remanded to attempt to obtain all records related to judicial proceedings during his service.  It appears that charges were filed on two occasions.  The Veteran underwent a special court-martial in February 2005, from which he was found not guilty of wrongfully using cocaine.  Then, in December 2005, his commanding officer accepted his request for discharge in lieu of court-martial.  This second proceeding appears to be distinct from the first one.  At present, the Veteran has given various accounts regarding the circumstances of these judicial proceedings.  However, the official service department records surrounding the proceedings have not been obtained.  The Board finds that they are relevant and should be associated with the claims file.  

VA's Adjudication Procedures Manual states that transcripts of a court martial that resulted in an other-than-honorable discharge, undesirable discharge, or bad conduct discharge are kept at the respective Judge Advocate General (JAG) offices. VBA Manual M21-1, III.iii.2.K.2.d. (2016).  Accordingly, all efforts to obtain the records pertaining to both judicial proceedings during service should be made.  

TBI

The claim of service connection for a TBI is intertwined with the character of discharge issue in two ways.  First, the Veteran maintains that this TBI results from IED explosions that occurred during his service in Iraq, which occurred during the period of service at issue.  Thus, the outcome of the character of discharge issue must be resolved first.  

Second, and less obviously, the question of whether his TBI is related to IED explosions in Iraq bears on the character of discharge question.  More specifically, those events which precipitated his discharge may have been resulted from his TBI--if the TBI predated this behavior.  Such a conclusion might bear on the character of his discharge because it calls into question whether he was responsible for his actions.

At this point, the Board finds that a VA examination is needed to address the medical questions raised by the TBI claim.    

Moreover, A January 2010 VA TBI Treatment Plan Note states that the Veteran had been evaluated by a TBI doctor in October 2007.  At present, that October 2007 TBI evaluation is not associated with the claims file.  Accordingly, upon remand, that record, plus any other missing VA medical records, must be obtained.  Likewise, a December 2012 VA medical record documents that the Veteran had just been released from a private hospital for treatment.  Because it appears that those private records may be potentially relevant, the Veteran should be given the opportunity to obtain them for review or request VA to obtain them on his behalf.  


Right Shoulder

With regard to the claim of service connection for the right shoulder, his VA medical records only explicitly refer to the right shoulder on one occasion in February 2013, when he saw a chiropractor for a right shoulder that "has been bothering him again."  A diagnosis is not yet shown in the record.  Moreover, the Veteran has not written in support of his claim by providing any indication as to how he believes a right shoulder condition is related to service.  However, a May 2013 VA nurse practitioner note mentions a 2012 diagnosis of chronic bilateral shoulder pain "from the wear and tear of pushups."  The Board finds that these isolated statements meet the low threshold for conducting a VA examination.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

SSA Records

In February 2012, information indicated that the Veteran was not in receipt of benefits from the Social Security Administration (SSA).  However, a subsequent July 2013 VA medical record documents the Veteran's statements that he was receiving benefits from SSA.  At present, the SSA records are potentially relevant to all of the claims, they should be requested on remand.  

Accordingly, these issues are REMANDED for the following actions:

1.  Issue the Veteran an SOC with respect to issue of entitlement to payment of additional compensation for S.M., the Veteran's dependent daughter.  This issuance should include notification of the need to timely file a substantive appeal to perfect an appeal on the issue.

2.  Send the Veteran a letter requesting that he submit or authorize VA to obtain all private (non-VA) health care providers who may have additional records pertinent to the remanded claims, to specifically include treatment at Aurora Hospital.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

3.  Obtain all outstanding VA treatment records, including, but not limited to those dated in October 2007 concerning an evaluation for TBI, and an evaluation in 2012 for the right shoulder.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  Attempt to obtain all records pertinent to the Veteran's application(s) for SSA disability benefits, including any resulting decisions and/or determinations, and all supporting medical documentation utilized in rendering the decision(s).

5.  Contact the appropriate service department and/or records custodian(s), to include the JAG office, with a request for copies of records related to any and all criminal proceedings instituted again the Veteran during his period of service from January 14, 2003, to January 25, 2006.  This should include a special court martial resulting in a finding of not guilty in February 2005, plus the charges brought against the Veteran, which resulted in a request for discharge in lieu of court-martial in December 2005.    

6.  After completing all development set forth in paragraphs 2-5 above, arrange for the Veteran to undergo a VA TBI examination.  The relevant information in the claims file must be made available to the examiner for review.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of his symptomatology, and undertake any indicated studies.  Based on the examination results, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(a)  Provide a current diagnosis for any and all TBI diagnoses found extant.  If the Veteran previously had any such medical condition, but it is no longer extant, when did that condition resolve?

(b)  For each diagnosed disorder, is it at least as likely as not (i.e., at least equally probable) that the disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service? 

In this regard, the VA examiner is specifically asked to address the likelihood that a TBI resulted from IED explosions during combat service in Iraq.  

(c)  If a TBI is diagnosed, what is the likelihood that the diagnosis played any role in his subsequent behavior during service, including drug use, which eventually led to his discharge from service?  

In answering these questions, please articulate the reasons underpinning all conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

7.  After completing all development set forth in paragraphs 2-4 above, arrange for the Veteran to undergo a VA examination to address the claimed right shoulder disorder.  The relevant information in the claims file must be made available to the examiner for review.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of his symptomatology, and undertake any indicated studies.  Based on the examination results, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(a)  Provide a current diagnosis for any and all right shoulder disorders found extant.  If the Veteran previously had any such medical condition, but it is no longer extant, when did that condition resolve?

(b)  For each diagnosed disorder, is it at least as likely as not (i.e., at least equally probable) that the disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service? 

In answering these questions, please articulate the reasons underpinning all conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

8.  After completing the above action in paragraphs 2-7, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims remaining on appeal should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


